Name: Commission Regulation (EEC) No 530/91 of 4 March 1991 amending Regulation (EEC) No 827/90 adopting the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 No L 58/20 Official Journal of the European Communities 5 . 3 . 91 COMMISSION REGULATION (EEC) No 530/91 of 4 March 1991 amending Regulation (EEC) No 827/90 adopting the list of representative producer markets for certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common " organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 17 (2) thereof, Whereas the lists of representative markets in Portugal, the Netherlands and Spain introduced by Regulation (EEC) No 827/90 (3), as last amended by Commission Regulation (EEC) No 1760/90 (4), should be adjusted in the light of new information from the Member States concerned : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 827/90 are hereby amended in respect of Portugal, the Netherlands and Spain as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . O OJ No L 375, 31 . 12 . 1990, p. 17 . (3) OJ No L 86, 31 . 3 . 1990, p. 13 . (4) OJ No L 162, 28 . 6. 1990, p. 24. 5 . 3 . 91 Official Journal of the European Communities No L 58/21 ANNEX AMENDMENTS TO THE LIST OF REPRESENTATIVE PRODUCER MARKETS CONTAINED IN THE ANNEXES TO REGULATION (EEC) No 827/90 ANNEX V APRICOTS Portugal :  Alenquer  Algarve ANNEX I CAULIFLOWERS Portugal :  Oeste Netherlands :  Delft-Westerlee  West Friesland-Oost en Langedijk  7.niH-HnllanH Zuid ANNEX VI LEMONS Portugal :  Algarve  Oeste ANNEX VII ANNEX II TOMATOES Portugal :  Algarve  Oeste Netherlands :  De Kring  Delft-Westerlee  Zuid-Oost-Nederland PEARS Portugal :  Oeste  Cova da Beira Netherlands :  Geldermalsen  Zuid-Oost-Nederland  West-Friesland-Oost en Langedijk ANNEX III AUBERGINES Portugal :  Algarve Netherlands  De Kring  Delft-Westerlee  Westland-West ANNEX VIII TABLE GRAPES Portugal :  Alenquer  Moura  Ferreira do Alentejo  Algarve ANNEX IX APPLES Portugal :  Oeste  Cova da Beira  Guarda ANNEX IV PEACHES AND NECTARINES Portugal :  Cova da Beira  Montargil  Ribatejo  Oeste Spain :  Huesca  Viseu Netherlands :  Centrale Veiling Zeeland  Geldermalsen  Utrecht No L 58/22 Official Journal of the European Communities 5. 3 . 91 ANNEX X ANNEX XII MANDARINES SATSUMAS Portugal :  Algarve Portugal :  Algarve ANNEX XI SWEET ORANGES Portugal :  Algarve  Santiago do CacÃ ©m ANNEX XIII CLEMENTINES Portugal :  AlcÃ ¡cer do Sal  Algarve I